Case 1:15-cv-03544-PKC-RML Document 82 Filed 10/31/19 Page 1 of 3 PageID #: 2241




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------x
 INEZ BETHEA,                        :
                                     :
                      Plaintiff,     :                   No. 15-CV-3544 (PKC) (RML)
                                     :
       - against -                   :
                                     :
 JP MORGAN CHASE & CO, JP MORGAN     :
 CHASE BANK NA, MANNY MAYSONET,      :
 JOHN WOLF and COLLEEN M. CANNY,     :
                                     :
                      Defendants.    :
 ------------------------------------x

                       NOTICE OF DEFENDANTS’ APPLICATION
                             FOR TAXATION OF COSTS

        PLEASE TAKE NOTICE that, upon the annexed Declaration of Jade M. Gilstrap dated

 October 31, 2019 (“Gilstrap Declaration”); the Opinion and Order in favor of Defendants

 JPMorgan Chase & Co., JPMorgan Chase Bank, N.A. (“Bank”), John Wolf, and Colleen M.

 Canny (collectively, “Defendants”) dated and entered on the docket on September 30, 2019

 (ECF No. 80), annexed to the Gilstrap Declaration as Exhibit A; the Judgment in favor of

 Defendant, dated September 30, 2019 and entered on the docket on October 1, 2019 (ECF No.

 81), annexed to the Gilstrap Declaration as Exhibit B; the Bill of Costs submitted by Seyfarth

 Shaw LLP, attorneys for Defendant, annexed to the Gilstrap Declaration as Exhibit C; the

 supporting documentation annexed to the Gilstrap Declaration as Exhibits D through E; and all

 papers and proceedings heretofore had herein, Defendants will move this Court before the

 Judgments and Orders Clerk, at the United States Courthouse for the Eastern District of New

 York, located at 100 Federal Plaza, Central Islip, New York 11722, at a time and date to be

 determined by the Court, for an order pursuant to Rule 54 of the Federal Rules of Civil



                                               1
Case 1:15-cv-03544-PKC-RML Document 82 Filed 10/31/19 Page 2 of 3 PageID #: 2242



 Procedure, Local Civil Rule 54.1 and 28 U.S.C. §§ 1821, 1920 and 1923 granting to Defendants

 their taxable costs in the amount of $4,807.50 and granting such other and further relief as this

 Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 54.1(b),

 objection in writing, if any, must be served prior to the date and time scheduled for the taxation.




 Dated: New York, New York                     SEYFARTH SHAW LLP
        October 31, 2019
                                               By: /s/ Jade M. Gilstrap
                                                  Robert S. Whitman
                                                  Jade M. Gilstrap
                                                  620 Eighth Avenue
                                                  New York, New York 10018-1405
                                                  Tel: (212) 218-5629
                                                  Fax: (917) 344-1258
                                                  rwhitman@seyfarth.com
                                                  jwallace@seyfarth.com


                                                   Attorneys for Defendants JPMorgan Chase & Co.,
                                                   JPMorgan Chase Bank, N.A., John Wolf and
                                                   Colleen M. Canny




                                                  2
Case 1:15-cv-03544-PKC-RML Document 82 Filed 10/31/19 Page 3 of 3 PageID #: 2243



                                  CERTIFICATE OF SERVICE


        I hereby certify that on October 31, 2019, I electronically filed the foregoing Notice of

 Taxation of Costs and the Declaration of Jade M. Gilstrap, together with Exhibits A through E

 annexed thereto, with the Clerk of the Court via the Court’s CM/ECF system, which sent

 notification of such filing to the following counsel of record for Plaintiff:

                                        G. Wesley Simpson
                                        G. Wesley Simpson, P.C.
                                        1016 Ralph Avenue, 1st Floor
                                        Brooklyn, New York 11236
                                        (718) 345-8213



                                                /s/ Jade M. Gilstrap
                                                    Jade M. Gilstrap




                                                   3
